Matter of Carberry (2019 NY Slip Op 03880)





Matter of Carberry


2019 NY Slip Op 03880


Decided on May 16, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: May 16, 2019
[*1]
In the Matter of SHARON MARY CARBERRY, an Attorney. 
(Attorney Registration No. 3061579)

Calendar Date: May 6, 2019

Before: Egan Jr., J.P., Lynch, Mulvey, Devine and Pritzker, JJ.


Sharon Mary Carberry, Culpeper, Virginia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Sharon Mary Carberry was admitted to practice by this Court in 2000 and lists a business address in Culpeper, Virginia with the Office of Court Administration. Carberry now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Carberry's application.
Upon reading Carberry's affidavit sworn to April 17, 2019 and filed April 22, 2019, and upon reading the May 2, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Carberry is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Lynch, Mulvey, Devine and Pritzker, JJ., concur.
ORDERED that Sharon Mary Carberry's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Sharon Mary Carberry's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Sharon Mary Carberry is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Carberry is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Sharon Mary Carberry shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.